     Case 2:21-cv-00548-KJM-EFB Document 7 Filed 04/07/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON DWAYNE FIELDS,                           No. 2:21-cv-0548-EFB P
12                      Plaintiff,
13           v.                                        ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    CDCR, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

18   U.S.C. § 1983, has both paid the filing fee and sought leave to proceed in forma pauperis (ECF

19   No. 2). As discussed below, the court recommends that plaintiff’s in forma pauperis application

20   be denied. Further, upon screening, the complaint must be dismissed with leave to amend.

21                               Application to Proceed in Forma Pauperis

22          Plaintiff has paid the filing fee but also seeks leave to proceed in forma pauperis. See 28

23   U.S.C. § 1915(a). A prisoner may not proceed in forma pauperis:

24          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
25          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
26          serious physical injury.
27

28   28 U.S.C. § 1915(g).
                                                       1
      Case 2:21-cv-00548-KJM-EFB Document 7 Filed 04/07/21 Page 2 of 5


 1           Court records reflect that on at least three prior occasions, plaintiff has brought actions
 2   while incarcerated that were dismissed as frivolous, malicious, or for failure to state a claim upon
 3   which relief may be granted. See (1) Fields v. Mims, No. 1:12-cv-1973-SKO (E.D. Cal.), ECF
 4   No. 14 (April 2, 2014 order dismissing action for failure to state a cognizable claim for relief); (2)
 5   Fields v. Paramo, No. 2:16-cv-1085-JAM-AC (E.D. Cal.), ECF No. 47 (November 21, 2019
 6   order dismissing action for failure to state a claim upon which relief could be granted); and (3)
 7   Fields v. Kernan, No. 2:18-cv-3130-JAM-DB (E.D. Cal.), ECF No. 16 (November 4, 2020 order
 8   dismissing action for failure to state a claim upon which relief could be granted).
 9           The section 1915(g) exception applies if the complaint makes a plausible allegation that
10   the prisoner faced “imminent danger of serious physical injury” at the time of filing. 28 U.S.C.
11   § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). In this case, plaintiff
12   alleges that prison officials failed to protect him from contracting COVID-19. See ECF No. 1.
13   The complaint does not show, that at the time of its filing, plaintiff faced an imminent danger of
14   serious physical injury. Plaintiff’s application for leave to proceed in forma pauperis must
15   therefore be denied pursuant to § 1915(g).
16                                           Screening Standards
17           Federal courts must engage in a preliminary screening of cases in which prisoners seek
18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
19   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
20   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
21   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
22   relief.” Id. § 1915A(b).
23           A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
24   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
25   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
26   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
27   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
28   /////
                                                         2
     Case 2:21-cv-00548-KJM-EFB Document 7 Filed 04/07/21 Page 3 of 5


 1   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 2   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
 3   U.S. 662, 679 (2009).
 4          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
 5   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
 6   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
 7   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
 8   678.
 9          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
10   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
11   content that allows the court to draw the reasonable inference that the defendant is liable for the
12   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
13   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
14   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
15   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
16                                             Screening Order
17          Plaintiff’s complaint (ECF No. 1) alleges the following: Plaintiff contracted COVID-19
18   after inmates from San Quentin and other prisons were transferred to High Desert State Prison
19   without being tested for the virus. Plaintiff notified prison officials that he was in a “high risk”
20   population and susceptible to infection and extreme suffering if he contracted the virus. Indeed,
21   plaintiff contracted the virus and suffered from pneumonia, resulting in lung damage and other
22   alleged medical/psychological injuries. He asserts an Eighth Amendment claim against the
23   following defendants: Secretary of the California Department of Corrections and Rehabilitation
24   (CDCR); Warden of High Desert State Prison (HDSP); and Chief Medical Officer of HDSP.
25          Plaintiff’s Eighth Amendment claim cannot survive screening because it lacks sufficient
26   detail to establish the deliberate indifference of any defendant. Liability arises only where a
27   prison official “knows that inmates face a substantial risk of serious harm and disregards that risk
28   by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847
                                                        3
     Case 2:21-cv-00548-KJM-EFB Document 7 Filed 04/07/21 Page 4 of 5


 1   (1994). In any amended complaint, plaintiff must identify the specific acts or omissions of each
 2   defendant. He should also allege, to the extent possible: (1) who was responsible for the transfer
 3   of the inmates; (2) who was responsible for choosing not to test the inmates prior to transferring
 4   them; (3) who was aware that plaintiff was in an “at risk” population; (4) what precautions, if any,
 5   were taken by prison officials to prevent plaintiff’s exposure to the virus; and (5) how those
 6   precautions, if any, were inadequate and led to his infection. Absent such factual context, it is
 7   impossible to determine whether any defendant acted with deliberate indifference to plaintiff’s
 8   health and safety in violation of the Eighth Amendment.
 9                                              Leave to Amend
10          Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
11   amended complaint it should observe the following:
12          Any amended complaint must identify as a defendant only persons who personally
13   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
14   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
15   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
16   legally required to do that causes the alleged deprivation). The complaint should also describe,
17   in sufficient detail, how each defendant personally violated or participated in the violation of his
18   rights. The court will not infer the existence of allegations that have not been explicitly set forth
19   in the amended complaint.
20          The amended complaint must contain a caption including the names of all defendants.
21   Fed. R. Civ. P. 10(a).
22          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
23   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
24          Any amended complaint must be written or typed so that it so that it is complete in itself
25   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
26   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
27   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
28   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
                                                         4
     Case 2:21-cv-00548-KJM-EFB Document 7 Filed 04/07/21 Page 5 of 5


 1   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 2   1967)).
 3             Finally, the court notes that any amended complaint should be as concise as possible in
 4   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
 5   procedural or factual background which has no bearing on his legal claims.
 6                                                 Conclusion
 7             Accordingly, IT IS ORDERED that:
 8        1.      Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend within 30 days
 9                from the date of service of this order;
10        2.      Failure to comply with this order may result in dismissal of this action for the reasons
11                stated herein; and
12        3.      The Clerk is directed to randomly assign a United States District Judge to this case.
13             Further, IT IS RECOMMENDED that plaintiff’s application to proceed in forma pauperis
14   (ECF No. 2) be denied.
15             These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
20   within the specified time may waive the right to appeal the District Court’s order. Turner v.
21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
22   DATED: April 7, 2021.
23

24

25

26

27

28
                                                            5
